Title: To James Madison from Thomas Auldjo, 13 October 1807
From: Auldjo, Thomas
To: Madison, James



Sir
Cowes 13 October 1807

I embrace the opportunity of a Ship for Philada. direct to inform you that Revenge United States Schooner is still in this road, waiting the arrival of Dr Bullus who is expected here to morrow & she will proceed immediately as I learn from Capt Read for America.
American Ships from the United States bound for the ports of Holland & Germany are still brought into port in considerable numbers but from my observation I think the release of them is sooner obtained than heretofore.  The Blockades of Hambro Bremen &c are raised lately, but the Eyder is Shut in consequence of the rupture with Denmark  The Blockades are now however Confined to that port in the No Sea & to the ports from Ostende to the Seine inclusive in the Channel.
Our harvest is over sometime & our Wheat Crop is very abundant.  Prices are 8/ a 8/ 3 Pr bushel weighing 60 lbs.  I have the honor to be very respectfully Sir Your most obedt. & most hble Servt.

Thomas Auldjo


Mr Monroe took leave of the King last week previous to departure for America

